Exhibit 99.2 Green Energy Management Services, Inc. Balance Sheets June 30, 2010 and December 31, 2009 (Unaudited) (Audited) ASSETS 06/30/10 12/31/09 Current assets: Cash $ $ Contract receivables Prepaid expenses - Total current assets Property and equipment-net Other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities: Line of Credit $ $ Note payable Accounts payable - trade Advances from stockholders - Other accrued liabilities Total current liabilities Note payable - long-term portion Total liabilities Stockholder's equity (deficit): Capital stock - no par - 1,000 shares authorized- 1,000 shares issued and outstanding Retained earnings (deficit) ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ The accompanying notes are an integral part of these financial statements. F-1 Green Energy Management Services, Inc. Statements of Income (Loss) and Retained Earnings (Deficit) for the six months ended June 30, 2010 and 2009 (Unaudited) 06/30/10 06/30/09 Income: Contract revenue earned $ $ Cost of revenue earned Gross profit (loss) ) General and administrative expenses: Salaries and compensation Vehicle expenses Bad debts - - Start-up expenses - Depreciation Insurance Entertainment and travel Telephone Taxes and licenses Office Miscellaneous Rent Loss before other income (expense) ) ) Other income (expense): Interest income 8 - Interest expense ) ) Total other expense ) ) Net loss ) ) Retained earnings (deficit) - beginning of period ) ) Distributions ) - Retained earnings (deficit) - end of period $ ) $ ) The accompanying notes are an integral part of these financial statements. F-2 Green Energy Management Services, Inc. Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (Unaudited) 06/30/10 06/30/09 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation (Increase) decrease in: Contract receivables Prepaid expenses Other assets ) Increase (decrease) in: Accounts payable-trade Billings in excess of costs and estimated earnings on uncompleted contracts - ) Advances from shareholders ) Accrued liabilities Net cash provided by (used in) operating activities ) Cash flows from financing activities: Net borrowings on line of credit Repayment of debt on installment notes ) - Distributions ) - Net cash provided by (used in) financing activities ) Net decrease in cash ) ) Cash - beginning of period Cash - end of period $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $ The accompanying notes are an integral part of these financial statements. F-3 Green Energy Management Services, Inc. Notes to the Financial Statements June 30, 2010 and December 31, 2009 Note 1- Summary of significant accounting policies – Nature of operations Southside Electric, Inc. (the Company) is a Northeast-based electrical unionized contractor specializing in light commercial construction and residential projects.Incorporated in March 1990, the Company mainly operates in the New Jersey and New York City region. Recognition of income on construction contracts The Company is on the percentage of completion method for recognizing profits on fixed price contracts for financial reporting purposes and on the cash basis method for income tax purposes.Estimates of percentage of completion are based on direct costs incurred to date as a percentage of the latest estimate of total costs anticipated. This method is used because management considers costs incurred to be the best available measure of progress on these contracts.Because of the inherent uncertainties in estimating costs, it is at least reasonably possible that the company's estimates of costs and revenues will change in the near future.Provisions for anticipated losses on contracts are made when such losses become apparent.Profits on cost-plus contracts are recognized as costs are incurred for both financial reporting purposes andincome tax purposes. Income taxes All tax effects of the Company's income or loss are passed through to the individual stockholders.For income tax purposes, the Company files utilizing the cash basis of accounting and uses accelerated methods of depreciation for capitalized assets. The Company files income tax returns in the U.S. federal jurisdiction and the State of New Jersey.With few exceptions, the Company is no longer subject to federal and state income tax examinations by tax authorities for the years before 2006.Any interest and penalties assessed by income taxing authorities are not significant and are included in general and administrative expense in these financial statements. Property and equipment The Company records its property and equipment at cost and provides for depreciation using the straight-line method for financial reporting purposes and accelerated methods for income tax reporting purposes. Statements of cash flows For purposes of reporting cash flows, cash includes certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. F-4 Receivables The Company provides construction services to a diversified group of customers.Unsecured credit is extended based on an evaluation of each customer's financial condition.Uncollectible accounts receivable are charged directly against earnings when they are determined to be uncollectible.Use of this method does not result in a material difference from the valuation method required by generally accepted accounting principles. Estimates Management uses estimates and assumptions in preparing financial statements.Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Actual results could differ from those estimates.Costs to complete or estimated profits on uncompleted lump-sum contracts are management’s best estimate based on facts and circumstances at that time. Advertising The Company expenses advertising costs as they are incurred.There were no advertising costs for the period June 30, 2010 and 2009. Note 2 – Contract receivables At June 30, 2010 and December 31, 2009, the following is a list of receivables outstanding. 06/30/10 12/31/09 Billed: Completed contracts $ $ Balances outstanding more than 90 days in billed receivables are $ 39,101 for June 30, 2010 and $ 107,451 for December 31, 2009. Note 3 – Property and equipment The detail of property and equipment at June 30, 2010 and December 31, 2009 is as follows: 06/30/10 12/31/09 Vehicles $ $ Less: accumulated depreciation ) ) $ $ Note 4 - Notes Payable In 2009, the Company purchased a vehicle which is financed by Mercedes Benz Financial Services.The terms of the note are 66 payments of $ 1,098 with an interest rate of 3.90%.The total financed was $65,000 and the outstanding principal balance at June 30, 2010 was $57,992 and December 31, 2009 was $63,228. F-5 The maturities of the long-term portion at June 30, 2010 and December 31, 2009 are as follows: 06/30/10 12/31/09 $
